UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934 (Amendment No. 02 )* Capital Senior Living Corp. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 140475104 (CUSIP Number) Mr. Scott Zimmerman, Esq. Dechert LLP 30 Rockefeller Plaza New York,NY10112 (212) 698-3500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 11,2008 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( X ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 140475104 1. Names of Reporting Persons. West Creek Capital, LLC 2. Check the Appropriate Box if a Member of a Group* (a.)( )(b.)( ) 3. SEC USE ONLY 4. Source of Funds* AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 1,706,650 9. Sole Dispositive Power 0 10. Shared Dispositive Power 1,706,650 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,706,650 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 6.4% 14. Type of Reporting Person IA 2 SCHEDULE 13D CUSIP No. 140475104 1. Names of Reporting Persons. Roger Feldman 2. Check the Appropriate Box if a Member of a Group* (a.)( )(b.)( ) 3. SEC USE ONLY 4. Source of Funds* AF PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of Organization United States Citizen Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 28,000 8. Shared Voting Power 1,706,650 9. Sole Dispositive Power 28,000 10. Shared Dispositive Power 1,706,650 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,734,650 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 6.5% 14. Type of Reporting Person IN 3 SCHEDULE 13D CUSIP No. 140475104 1. Names of Reporting Persons. Harvey Hanerfeld 2. Check the Appropriate Box if a Member of a Group* (a.)( )(b.)( ) 3. SEC USE ONLY 4. Source of Funds* AF PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of Organization United States Citizen Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 50,000 8. Shared Voting Power 1,706,650 9. Sole Dispositive Power 50,000 10. Shared Dispositive Power 1,706,650 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,756,650 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 6.6% 14. Type of Reporting Person IN 4 Item 1.
